258 S.W.3d 824 (2008)
Ronald W. LENGGENHAGER, and Ronald W. Lenggenhager, Personal Representative of the Estate of Judith E. Lenggenhager, Deceased, Plaintiffs/Appellants,
v.
ST. ANTHONY'S MEDICAL CENTER, Joseph E. Graham, M.D., Kirk A. Nelson, D.O., and Sri D. Chadalawada, M.D., Defendants/Respondents.
No. ED 89360.
Missouri Court of Appeals, Eastern District, Division Three.
April 29, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied June 12, 2008.
Application for Transfer Denied August 26, 2008.
Ray A. Gerritzen, St. Louis, MO, for appellant.
Philip L. Willman, Robyn Greifzu Fox, Catherine Vale Jochens, St. Louis, MO, for Respondent Malcolm H. Koldin, M.D.
V. Scott Williams, Karen C. Moske, Jaclyn M. Zimmermann, St. Charles, MO, for Respondent St. Anthony's Medical Ctr. and Dr. Sri Chadalawada.
David P. Ellington, T. Michael Ward, Teresa M. Young, St. Louis, MO, for Respondent James J. Spadaro, M.D.
Kenneth C. Brostron, Sarah K. Cahill, St. Louis, MO, for Respondent Joseph E. Graham, M.D.
Edward S. Meyer, Matthew A. Brown, St. Louis, MO, for respondent.
Before ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J., and GLENN A. NORTON, J.


*825 ORDER

PER CURIAM.
Plaintiff Ronald W. Lenggenhager ("Plaintiff") appeals the judgment entered in favor of Sri D. Chadalawada, M.D. ("Primary Care Physician"), Joseph E. Graham, M.D. ("Surgeon"), Malkin H. Koldin, M.D. ("Infectious Disease Specialist"), Kirk A. Nelson, D.O. ("Defendant Nelson"), James J. Spadaro, M.D. ("Cardiologist"), and St. Anthony's Medical Center (collectively, "Defendants") denying relief for his wrongful death claim.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).